Case 2:19-cv-14085-RLR Document 91 Entered on FLSD Docket 05/05/2020 Page 1 of 4




                             UNITED STATES DISTRICT CO U RT
                             SO UTH ER N DISTRICT O F FLOR ID A

                        CA SE NO .19-14085-CIV-R O SENBERG M          YNA O

   TO W NH O USE R ESTA UM N T O F O VIED O,INC .A ND
   ESTERO BAY H O TEL C O .,

          Plaintiffs,



   NUCO Z,LLC ,

          Defendant.
                                                            /

                             O RDER M EM O RIALIZING H EARIN G

          TH IS CA USE com esbeforethis Courtupon Plaintiffs'M otion to Com pelProduction of

   W rongfully W ithheld Documentsand ProperPrivilege Log (DE 85).ln theirM otion,Plaintiffs
   raisethefollowing issues,which areaddressed below in theorderthey appearin Plaintiffs'M otion:

   (A)NuCO2'sPrivilege Log Failsto Log Each Emailin aChain ofEmails;(B)The Sssettlement
   Negotiations''Privilege is NotRecognized;(C) NuCO2 Fails to M eetthe Accountant-client
   Privilege;(D)NuCO2 WrongfullyAssertsPrivilege OverMere Factsand CustomerFiles;(E)
   N uCO2'sApplication ofthe Attorney-clientPrivilege to Docum entsW ithoutAttorneysorLegal

   Staffon theChain isW rong;and (F)Feesand CostsMustbeAwarded.Having reviewedthe
   M otion,Response,and having heard the parties'argum ents on M ay 4,2020,the Courtrules as

   follow s:

          A s to the em ail chain issue,the Court agrees w ith Plaintiffs that describing num erous

   em ails on the privilege log as an S'em ailthread''instead of describing each individual em ailis

   unhelpful. M ore than half of D efendant's approxim ately l,480 w ithheld docum ents include

                                             Page 1of4
Case 2:19-cv-14085-RLR Document 91 Entered on FLSD Docket 05/05/2020 Page 2 of 4




   m ultiple em ails in a single idthread''or Sdstring.'' Defendant'sprivilege log refers to these groups

   of em ails as ûdem ailthreads''and saysonly thatS'parts''ofthese isthreads''include legalstaffand

   are therefore privileged. The log does notspecify how m any em ails are involved in each thread

   or how each of those em ails is protected by the attorney client privilege. See, e.g.,Exh.G ,

   N uCO2 Priv 293 at DE 85-7. Plaintiffs com plain that D efendants should be required to

   individually log and identify each em ailin thethread so thatPlaintiffscan determ inew hethereach

   em ailmeetsthe requisite show ing ofprivilege.

          The case law on how em ailthreads should be logged varies. Compare United States v.

   Davita,Inc.,301F.R.D.676,684(N.D.Ga.2014)(requiringthedefendantstodisclosethedetails
   ofeach communication held intheemailltstring'')with Inre354CombatArmsEarplug Prod.
   Liab.Litig.,2020W L 1321522,at*2(N.D.Fla.Mar.20,2020)(findingthatthedefendantsdid
   nothavetoitem izeeach emailinathread).Totheundersigned'sknowledge,nobindingprecedent
   existsonthisissueintheEleventhCircuit.ThisCourtagreeswithwhatappearstobethemajority
   view thatem ailsshould be individually described in aprivilege log even ifthey appearin a string

   ofemails.SeeBreathableBaby,LLC v.CrownCra#s,lnc.,2013W L 3350594,at*l1(D.M inn.
   May 31,2013); Baxter Healthcare Corp.v.Fresenius Med.Care Holding,lnc.,2008 WL
   4547190,at*1(N.D.Cal.Oct.10,2008);Inre Viox,
                                              xProd.Liab.Litig.,501F.Supp.2d 789,812
   (E.D.La.2007). This makes sense because a string of emails consists of severalindividual
   communicationsthatjusthappentobephysicallylinkedasonedocumentbecauseofhow,when
   and to whom they w ere sentorforw arded. Logging them collectively asa iiem ailthread''doesnot

   accurately describe how m any separate com m unications were involved, who received those

   com m unications and how they are privileged com m unications. Thatsaid,the discovery deadline


                                                Page 2 of4
Case 2:19-cv-14085-RLR Document 91 Entered on FLSD Docket 05/05/2020 Page 3 of 4




   in this case is fastapproaching and frankly,there is no m ore tim e to log each emailindividually.

   ln addition,em ailthreads often involve m assive am ounts ofduplication as the sam e em ails are

   often contained in the sam e thread asthey are forwarded betw een and responded to by various

   custodians. Thus,as the court did in Davita,this Courtw ill require that Defendant log each

   w ithheld em ailw ithin a thread atIeastonce. To the extentthatan em ailhas already been Iogged

   once in the privilege log,this Order does notrequire m ore. To the extentthatan em ailhas not

   been individually described in the log,how ever,Defendantm ustdo so and produce a revised log

   to Plaintiffsby Friday,M ay l5,2020.

          In orderto rule on Plaintiffs'other issues,the Courtfindsthat an in camera review of a

   subsetofdocum entsisrequired.The partieshave asked the Courtto review approxim ately 300 of

   the 1,000+ withheld documents in contention on Defendant'sprivilege logts)and which are
   com piled in ExhibitN to Plaintiffs'M otion atDE 85-14.The Courtw illtherefore allow Plaintiffs

   and D efendantto selectup to 150 docum entseach forthisCourt's review . Plaintiffsm ustsubm it

   their list of docum ents for in camera review to Defendantby Friday,M ay 8,2020. Defendant

   m ustthen produce the docum ents in Plaintiffs'listand l50 docum ents ofitsow n selection to the

   Courtforin camera review by Friday,M ay l5,2020. Cham berswillcontactDefendantshortly to

   instructon the appropriate form atforproviding the docum entsto the Court.Plaintiffs'requestfor

   feesand costsw illbedecided afterthisCourt's in cam era review . ltistherefore,

          O RDERED AND A DJUD GED thatPlaintiffs w illprovide D efendantw ith a listof 150

   docum entsto DefendantfortheCourt'sreview by M ay 8,2020. ltisfurther,

          O RDER ED A ND AD JUD GED thatDefendantwillsubm itthe 150 docum ents identified

   by Plaintiffs asw ellas l50 docum entschosen by Defendantto the Courtforin cam era review by


                                             Page 3 of4
Case 2:19-cv-14085-RLR Document 91 Entered on FLSD Docket 05/05/2020 Page 4 of 4




   M ay l5,2020.Itis further,

          O RDERED AN D A DJUD G ED thatD efendantshalllog each em ailin every em ailthread

   thatislistedinDefendant'sprivilegelogts)atleastonceandproducealogforthesedocuments
   to Plaintiffsby M ay 15,2020.

          DO NE AN D O RDER ED in Cham bersatFortPierce,Florida,this 5th day ofM ay,2020.




                                                  % x. ..s-                .
                                                  SH AN IEK M .M A YNA RD
                                                  UN ITED STA TES M AG ISTRATE JUD GE




                                          Page 4 of4
